106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnny Alfred CHOYCE, Defendant-Appellant.
No. 96-6344.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1997.Decided Jan. 28, 1997.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  William L. Osteen, Sr., District Judge.  (CR-92-51-D, CA-95-62-1)
Johnny Alfred Choyce, Appellant Pro Se.
David Bernard Smith, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  The record shows that Appellant failed to file an objection to the magistrate judge's report and recommendation, and that the Appellant was apparently not given a warning about the consequences of failure to object.  In light of Appellant's failure to object, the district court did not conduct a de novo review;  however, this error is harmless.  Accordingly, we deny Appellant's motion for counsel and affirm on the reasoning of the district court.  United States v. Choyce, No. CR-92-51-D (M.D.N.C. Dec. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.